By the Court.

Lumpkin, J.
delivering the opinion.
[1.] Holding, as we do, that the Common Law remedy in this case is complete, and that the right of re-entry accrued to the grantor so soon as the condition of the deed was broken, we see no sufficient ground for the jurisdiction of Equity. It will be time enough when the plaintiffs get into possession, and are sued by some one claiming under Robbins, to resort to Equity for a cancellation of the deed. Upon the broad principle upon which the interposition of a Court of Equity is invoked in this case, every suitor in'ejectment might call upon Chancery to have his adversary’s title delivered up to be annulled, before its validity had been passed upon at Law; and thus, overturn the well established practice in such cases.